SHARP, Commissioner.
Mrs. Eleanore Goebel, as relator, invokes the original jurisdiction of the Supreme Court to secure a mandamus requiring Hon. R. M. Carter of- Grayson county, Tex., judge of the Fifteenth judicial district court of Texas, presiding in the Ninety-Fifth judicial district court of Dallas county, Tex., to set aside an order entered by him in cause No. 92157—E, Eleanore Goebel v. John F. Goebel, in the Ninety-Fifth district court of Dallas county, Tex., as of the 21st day of November, 1931.
A writ of mandamus is sought to compel the Honorable R. M. Carter, district judge, to set aside an order entered in the aforesaid cause. John F. Goebel is the defendant in the original suit and is vitally interested in the order or judgment entered in that cause. He has not been made a party respondent here. As his rights are affected, he is a necessary party respondent. For that reason, the petition must be dismissed. See State v. Court of Civil Appeals (Tex. Sup.) 75 S.W.(2d) 253.
Opinion adopted by the Supreme Court